Case 1:19-cr-00077-JB-SMV Document 214 Filed 07/06/21 Page 1 of 2

 

NeTrce oF APPEAL 38 val

iT OE APPE
LOH CRE

a aT JUL =6 PI 22 15

 

UNITED STATES OF AMERICA

 

Plat n+} G

 

 

District Cut Numbers

VS,

 

1; |19-CR-e0e7T -JB

 

MEcHAEL JAMES Nrssenl Distrve d+ Court Judge!

 

 

Defe~dats JANES © Brean ’

 

Tse. pewrty appealing is? MICHAEL JAMES NISSEN ,

Law appealing agetnst ! UNITED STATES OF INMERICA ,

Lerwn appealing the 6rder(s) [Teds emert(s) }isted he Jeune
lL. Dete of Order / Tong tment: Tone 3 2Zo2i,
Zs lopy of Orderd Todyeonert Not AV lable te * de ferrd ant

by send.
Tan appealing to the UNITED STATES CouRT OF APPEALS
TENTH CERCULT
Lem bn digent nin cl will need counse | 4y be
appinted. “bp repr ~esent defendant,
ra “Cather here by certify that thre dotument

Was deposited! ‘the hen Civic fomreediaas Center

terra! wras | system on this eye al- June,

262),

pe E Nissen
C.0.0.0, Porsoyisl
Po, Box SS Yo
Milan , NM. ¥702)

 
fi heyery wiichae/
02S PFI SI
C.0.C.C;

P. 2. Box 35 tO

Wilar, Nu[y7ezi)

Case 1:19-cr-00077-JB-SMV Document 214 Filed 07/06/21 Page 2 of 2

wo

CoreCivic

inmate Mail
Not responsible

for content

ALBUQUERQUE NMI
‘29 JUM 2021 PM 4

 

 

 

 

 

 
  
 

[$23 stow Ss beet

 

Denver, Colorado
SEIS PRES ifligifessritth gyfpaylep lll

 
